UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ALBERT RIVERA,
Plaintiff,
19-CV-10425 (NSR)
-against-
SUPPLEMENTAL ORDER OF SERVICE
ANTHONY ANNUCCI et al.,
Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

On November 8, 2019, Plaintiff Albert Rivera (“Plaintiff”), proceeding pro se, commenced
this action against Defendants New York State Department of Corrections and Community
Supervision Commissioner Anthony Annucci, Green Haven Correctional Facility (‘Green
Haven”) Superintendent M. Royce, Green Haven Deputy Superintendent of Security A. Russo,
Correction Officer T. Ott, and Correction Officer John Doe. (See ECF No. 2.) On December 5,
2019, the Court issued an Order of Service to allow Plaintiff to effect service on Defendants
Annucci, Royce, Russo, and Ott through the U.S. Marshals Service (the “December 5th Order”).
(See ECF No. 10 at 2-3.) Service on these four defendants was returned executed January 14,
2020. (See ECF Nos. 12-15.)

In the December Sth Order, the Court also issued a Valentin Order directing the New York
State Office of the Attorney General (““NYOAG”), located at 28 Liberty Street, New York, NY,
10005, to ascertain the identity and badge number of the John Doe Correction Officer that Plaintiff
had sought to sue. (ECF No. 10 at 3.) On February 3, 2020, NYOAG informed the Court that the
identity of the John Doe Correction Officer is Jnandry Zevallos. (ECF No. 16.) On March 3,
2020, Plaintiff filed an Amended Complaint naming Correction Officer Zevallos as a defendant.

(ECF No. 17.)

 
To allow Plaintiff to effect service on Defendant Jhandry Zevallos through the U.S.
Marshals Service, the Clerk of the Court is instructed to fill out a U.S. Marshals Service Process
Receipt and Return form (USM-285 form). The service address for Defendant Zevallos is: Green
Haven Correctional Facility, 594 Route 216, Stormville, NY, 12582-0010. The Clerk of the Court
is further instructed to issue a summons and deliver to the Marshals Service all of the paperwork
necessary for the Marshals Service to effect service upon Defendant Zevallos.

It is Plaintiff’s responsibility to ensure that service is made within 90 days of the date the
summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.
Strong, 682 F.3d 56, 63 (2d Cir. 2012).

The Clerk of the Court is directed to mail a copy of this Order to Plaintiff and show proof
of service on the docket.

Dated: March 4, 2020 SO ORDERED: _
White Plains, New York pe ~

 

 

NELSON S. ROMAN
United States District Judge

 
SERVICE ADDRESS

CORRECTION OFFICER JHANDRY ZEVALLOS
Green Haven Correctional Facility

594 Route 216

Stormville, NY 12582-0010

 
